               Case 2:21-cv-00185-JAD-VCF Document 22 Filed 04/15/21 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Stephanie Lara Sibley, an individual; David                Case No.: 2:21-cv-00185-JAD-VCF
   Amarillas-Uribe, an individual,
 4
           Plaintiffs                                                   Remand Order
 5
   v.                                                                    [ECF Nos. 8]
 6
   Allstate Insurance Company; et al.,
 7
           Defendants
 8

 9             Stephanie Lara Sibley and David Amarillas-Uribe filed this insurance-coverage action

10 based entirely on state-law claims in Nevada State Court. Citing diversity and removal

11 jurisdiction, Defendant Allstate Insurance Company removed this case to this court. 1 Plaintiff

12 moves to remand based on an inability to demonstrate that the plaintiffs’ claims meet the

13 amount-in-controversy threshold for federal jurisdiction. 2 For the reasons stated on the record

14 during today’s hearing on that motion to remand, IT IS HEREBY ORDERED that:

15         •   Plaintiffs’ Motion to Remand [ECF No. 8] is GRANTED; and

16         •   The Clerk of Court is directed to REMAND this case back to the Eighth Judicial

17             District Court, Department 28, Case No. A-20-823001-C, and CLOSE THIS CASE.

18         •   Plaintiffs’ request for an award of fees and costs for improper removal [ECF No. 8 at 7]

19             is DENIED.

20

21

22

23   1
         ECF No. 1.
     2
         ECF No. 8.
         Case 2:21-cv-00185-JAD-VCF Document 22 Filed 04/15/21 Page 2 of 2




 1   •   The pending motions to compel and for sanctions [ECF Nos. 11, 16] are DENIED as

 2       moot and without prejudice to their refiling in state court.

 3                                                         _________________________________
                                                           U.S. District Judge Jennifer A. Dorsey
 4                                                         Dated: April 15, 2021

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
